Per Ouriam :
The plaintiff below declared in assumpsit and filed the ordinary common counts. Its claim was for work, and if furnished to the defendants a bill of particulars presumably copied from *125a book of original entries. True, it also filed an agreement under seal executed by one A. A. Stewart, but wbo be was or under what authority he acted is not shown. The claim was not rested on that contract, and the learned judge correctly said “that contract was not the foundation of the plaintiff’s action.” It was merely offered “for the purpose of proving the value of the goods by showing the prices which the defendants had agreed to pay.” We think there was no error in receiving it for that purpose, and in holding that the action of assumpsit could be maintained for the goods sold and delivered.
Judgment affirmed.